250 A.D.2d 633 (1998)
672 N.Y.S.2d 423
A-One Oil, Inc., Appellant,
v.
Massachusetts Bay Insurance Company et al., Respondents
Appellate Division of the Supreme Court of the State of New York, Second Department.
May 11, 1998
Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action seeking, inter alia, a declaration that the defendant insurers were obligated under a general policy of liability insurance to provide a defense and/or to indemnify it in connection with an underlying personal injury/property damage action against it. In that underlying action the complaint alleged, inter alia, that after its subcontractor removed a furnace, the plaintiff caused asbestos to be *634 released into the home of Nathan Wolff, that the asbestos became airborne, and that the Wolff family ingested and breathed in the asbestos, which became embedded in the linings of their lungs. The defendant insurers, however, denied coverage for the claims based upon the pollution exclusion clause of the policy.
We agree with the Supreme Court that the absolute pollution exclusion clause in the subject policy clearly and unambiguously applied to the underlying claims, since asbestos is a type of irritant or contaminant encompassed by the policy's definition of pollutant (see, American Heritage Realty Partnership v LaVoy, 209 AD2d 749), and the complaint alleged damages as a result of the release, dispersal, or discharge of pollutants either at or from a site at which the appellant was removing pollutants. The fact that asbestos was released in the basement of the Wolff residence does not bring the claim outside the scope of the exclusion, as indoor air contamination can constitute environmental pollution (see, Demakos v Travelers Ins. Co., 205 AD2d 731; American Heritage Realty Partnership v LaVoy, supra; see also, White v Freedman, 227 AD2d 470; Modell & Co. v General Ins. Co., 193 AD2d 412).